NOT RECOMMENDED FOR PUBLICATION
                                File Name: 04a0105n.06
                               Filed: November 18, 2004

                                            No. 03-5609

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

STEVEN M. MEADOWS,

       Plaintiff-Appellant,

v.                                                     ON APPEAL FROM THE UNITED
                                                       STATES DISTRICT COURT FOR THE
MARK THOMAS, ET. AL.,                                  EASTERN DISTRICT OF KENTUCKY

       Defendants-Appellees.

                                                /


BEFORE:        KEITH and CLAY, Circuit Judges; OBERDORFER, District Judge.*

       DAMON J. KEITH, Circuit Judge. Plaintiff-Appellant Steven Meadows (“Meadows”)

appeals summary judgment for the defendants-appellees in this civil rights action alleging false

arrest, excessive force, illegal search and seizure, and malicious prosecution. For the reasons that

follow, we AFFIRM the district court’s decision.

                                       I. BACKGROUND

                                            Procedural

       On March 28, 2002, Meadows filed this action, pursuant to 42 U.S.C. § 1983, against

Kentucky State Police (“KSP”) Officers Mark Thomas (“Thomas”), Kristie Sexton (“Sexton”), and

a “John Doe” unknown defendant, in their individual capacities, alleging that his arrest and detention



       *
       The Honorable Louis F. Oberdorfer, United States District Judge for the District of
Columbia, sitting by designation.
Meadows v. Thomas, No. 03-5609
Page 2

on March 30, 2001, and the non-consensual, warrantless search of his vehicle violated his Fourth

Amendment right to be free from unreasonable searches and seizures. Additionally, Meadows

asserted a claim of excessive force in that the handcuffs had been applied too tightly, resulting in

an injury to his wrist. Meadows also asserted a state law claim for false arrest and malicious

prosecution. The district court, Chief Judge Karl Forester, reassigned the case to Magistrate Judge

James B. Todd on June 6, 2002, to which the parties consented on June 13, 2002. Magistrate Judge

Todd ordered the issues in the case briefed and held an evidentiary hearing on December 27, 2002.

On April 11, 2003, the district court granted Thomas and Sexton’s motion for summary judgment

based upon the defense of qualified immunity. Meadows filed a timely appeal from the district

court’s order.

                                             Factual

       On March 30, 2001, Meadows drove from his home in Cynthiana, Kentucky, where he was

a professional truck driver, to work in Lexington, Kentucky. Meadows drove for ten hours that day

and then worked on the dock for several hours after he returned to Lexington. After working

approximately fifteen hours, he started for home around 8:00 p.m. Near the Fayette-Bourbon

County line, Meadows came upon a Ford Explorer that was driven by then-off-duty Trooper

Thomas, with his then-fiancé, Trooper Tracey Collins (“Collins”) in the passenger seat.

       According to Thomas, Meadows’s vehicle passed several cars in a marked no-passing zone,

and crossed the highway centerline on several occasions. J.A. at 15. Following Thomas’s vehicle,

Meadows came to a four-way stop sign at the intersection of KY 353 and US 460. Thomas and

Meadows both claim that the other did not adhere to the stop sign. Continuing on, approximately

fifteen feet from Thomas’s driveway, located 182 feet from the intersection, Thomas’s vehicle
Meadows v. Thomas, No. 03-5609
Page 3

slowed and then came to a stop before turning into the driveway of his home. Meadows, whom

Thomas claims was tailgating him, almost hit Thomas’s vehicle and the vehicle behind Meadows

almost struck his Dodge Dakota pickup truck. J.A. at 16.

       After parking in his driveway, Thomas went into his home to notify KSP Post 6 of the

description of Meadows’s vehicle and to report him as a possible driving under the influence of an

intoxicant (“DUI”) suspect (he alleges that he did not make the call because he noticed Meadows’s

vehicle in his private driveway). J.A. at 17. Apparently, down the road, Meadows had pulled over

the vehicle behind him and checked to see if he had hit Meadows’s truck. After taking down the

address and cell phone of Bradley Scott Hamilton, the driver behind him, Meadows turned around

and headed to Thomas’s driveway, where, according to him, he planned to “discuss” the issue of

Thomas’s “poor driving.” Appellants Br. at 10. Thomas testified that, upon approaching Meadows,

he was met by profanity from Meadows. J.A. at 17. Thereafter, Thomas produced his badge and

presented himself as a KSP Trooper and then requested to see Meadows’s vehicle registration, proof

of insurance, and operator’s license. Id. Meadows did not comply with this request and, after

Thomas made a second request, Meadows stated that he did not have to comply, that he had

recorded the conversation, and that he was going to call the KSP post to complain about Thomas’s

driving. Id.

       Meadows claims that he informed Thomas that he was going to the gas station located 200

feet down the road, where he was to call the KSP. Meadows did leave and Thomas observed him

go to a gas station down the road. According to Meadows, when he arrived at the gas station, he did

not have enough change to place a call. Appellant’s Br. at 10. Meadows claims that he proceeded

toward Cynthiana with the intention of calling the KSP from his home. Id.
Meadows v. Thomas, No. 03-5609
Page 4

       At this time, Thomas and Collins entered Thomas’s KSP cruiser and began to back out of

the driveway. After observing Meadows’s vehicle exit the gas station and proceed past Thomas’s

driveway, Thomas and Collins pulled out of his driveway in his KSP cruiser and followed Meadows

for no more than a mile and then turned on his blue lights. J.A. at 18.

       After pulling Meadows over, Thomas again told Meadows to produce his vehicle

registration, proof of insurance, and operator’s license. Id. At this point, Thomas noticed that

Meadows’s eyes appeared red and glazed. Appellees’ Br. at 4. Thomas testified that, after

Meadows was unable to promptly produce the items and because Meadows appeared confused, he

requested that Meadows exit the vehicle. J.A. at 18. According to Meadows, there was a spotlight

in his eyes as he was exiting the vehicle, which he implies caused him to drop his driver’s license

when he climbed out of the vehicle. Appellant’s Br. at 11. Thomas requested that Meadows pick

up his driver’s license and claims that as Meadows went to do so, he stumbled and nearly fell to the

ground. J.A. at 19. At this point, Thomas advised Meadows that he was under arrest for DUI and

requested that Meadows move to the rear of his truck. Id.

       Meadows was asked to perform field sobriety tests, including a one leg stand, which

Meadows refused, allegedly telling Thomas that he had a bad leg. Appellant’s Br. at 11. Meadows

alleges that he asked Thomas to give him a Breathalyzer test and that Thomas stated that he was not

equipped to give the test. Id. Although Thomas acknowledged that he did not smell alcohol on

Meadows, Thomas was under the belief that Meadows was under the influence of some other

intoxicant. J.A. at 19. Thomas claims that his belief that Meadows was under the influence of an

intoxicant other than alcohol based on Meadows’s: (1) illegal passing of vehicles on KY 353; (2)

running of the stop sign; (3) reckless driving (tail gaiting); (4) trespass on Thomas’s property; (5)
Meadows v. Thomas, No. 03-5609
Page 5

alleged obscene verbal confrontation; (6) refusal to produce identification for a known law

enforcement officer; (7) behaviors displayed while exiting the vehicle; and (8) refusal to participate

in field sobriety tests. Appellees’ Br. at 5-6.

         During the course of the traffic stop, Collins, who had remained in the KSP cruiser, radioed

KSP Post 6 and requested that the Post send a trooper for a traffic stop and to come by and assist.

J.A. at 20. Thomas placed Meadows under arrest and handcuffed him, employing the accepted

method of placing his pinky finger between the handcuffs and the wrist to ensure proper spacing.

Id. Shortly after arresting Meadows, three other KSP cruisers arrived. Id. Sexton was one of the

KSP troopers who arrived. Thomas relayed his information – including Thomas’s observations of

Meadows’s driving, his red eyes, his refusal to take the field sobriety tests, and his difficulty in

exiting his vehicle – to Sexton. J.A. at 21. Based upon this information and her own personal

observations, which included Meadows’s “red, glossy eyes . . . acting angrily and [] use of

profanity,” Sexton charged Meadows with violation of KRS 189A.010. J.A. at 103.

         Meadows claims that he complained that Thomas’s handcuffs were too tight, and Trooper

Sexton replaced Thomas’s handcuffs with her own. Appellant’s Br. at 12. Thomas testified that

at the time the handcuffs were switched, Meadows made no complaints concerning any pain or

injury to the wrist. J.A. at 23. Sexton employed a two-finger spacing method, which is also

accepted as a legitimate method of checking for snugness. Appellees’ Br. at 7. At this point,

Meadows was placed into the back seat of Sexton’s cruiser. According to Meadows, when he was

placed in the back of Sexton’s cruiser, the handcuffs became “very uncomfortable.” Appellant’s Br.

at 12.
Meadows v. Thomas, No. 03-5609
Page 6

       At this point, Thomas conducted a custodial search of the passenger compartment of

Meadows’s truck. No illegal items were recovered. J.A. at 23. During the transport to the Paris

Police Department, Meadows complained that the handcuffs were too tight, and Sexton, having

earlier ensured that the handcuffs were properly spaced, advised Meadows to stop straining against

the handcuffs. Appellees’ Br. at 8. There is no evidence that Thomas or Sexton observed any

injuries to Meadows’s wrists.

       After thirty minutes of processing, Meadows was taken to the Bourbon County Hospital for

a blood test. According to Meadows, he was in pain from the handcuffs and there was blood on his

wrist. At no time, however, did Meadows request medical attention and no physical evidence of the

alleged wrist injury was presented. Appellees’ Br. at 10-11.

       After the blood test was administered, the vile was sealed and Meadows was asked to sign

a consent form. Trooper Chris Damon arrived and stated that Thomas wanted Meadows to take a

urinalysis test. Sexton retrieved a plastic bottle from the garbage can where she had previously

thrown it, and performed a urinalysis. Meadows was transported to the Bourbon County Detention

Center and put in the “drunk tank.” Meadows was charged with driving under the influence of an

intoxicant.

       Both test results arrived at the County Attorney’s office six months later. The results were

negative for both alcohol and drugs. The Honorable Mary Jane Phelps, Bourbon District Court,

dismissed the case on September 19, 2001.

                                       II. DISCUSSION

                                    A. Standard of Review
Meadows v. Thomas, No. 03-5609
Page 7

        We review a district court's grant of summary judgment de novo, using the same standard

under Federal Rule of Civil Procedure 56(c) used by the district court. Williams v. Mehra, 186 F.3d
685, 689 (6th Cir. 1999) (en banc). We consider the record as it stood before the district court at the

time of its ruling. Niecko v. Emor Mktg.Co., 973 F.2d 1296, 1303 (6th Cir. 1992). Summary

judgment is proper if “the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c). We view

the evidence, all facts, and any inferences that may be drawn from the facts, in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

        Whether an officer is entitled to qualified immunity is a question of law that is reviewed de

novo. Feathers v. City of Akron, 319 F.3d 843, 847 (6th Cir. 2003).

                                       B. Qualified Immunity

        Qualified immunity is an affirmative defense that shields government officials “from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982). A court in this circuit undertaking a qualified immunity analysis must first

determine whether the plaintiff has alleged a violation of a constitutionally protected right; if so, the

court must examine whether the right was clearly established at the time of the alleged violation.

Wilson v. Layne, 526 U.S. 603, 609 (1999).

        The right allegedly violated cannot be asserted at a high level of generality, but, instead,

“must have been ‘clearly established’ in a more particularized, and hence more relevant, sense: the
Meadows v. Thomas, No. 03-5609
Page 8

contours of the right must be sufficiently clear that a reasonable official would understand that what

he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 639-40 (1987). As the

Supreme Court explained in Harlow, the “reasonable person,” in this instance, is a “reasonably

competent public official [who] should know the law governing his conduct.” Harlow, 457 U.S. at

819. The Supreme Court held in Malley v. Briggs, 475 U.S. 335 (1986), that an officer sued in a

civil suit will be entitled to immunity if reasonably competent officers could disagree as to the

reasonableness of the defendant officer’s response. Malley, 475 U.S. at 341. If a reasonably

competent officer would not agree that the behavior was reasonable, however, then the defendant

officer is not entitled to qualified immunity. Id. The burden of proving that the rights allegedly

violated were clearly established falls upon the plaintiff, not the defendant. Dominique v. Telb, 831
F.2d 673, 676 (6th Cir. 1987). A constitutional right is “clearly established” if the issue has been

determined by the Unites States Supreme Court or the Sixth Circuit. Ohio Civil Serv. Employees

Ass’n v. Seiter, 858 F.2d 1171, 1177-78 (6th Cir. 1988).

   1. Thomas’s and Sexton’s Qualified Immunity on Meadows’s Federal and State Law
                               Unlawful Arrest Claims

       Meadows claims that there was no probable cause to arrest him for DUI. Under the Fourth

Amendment, the validity of an arrest depends on whether the arresting officer had probable cause

to make that arrest at the time that it was made. Beck v. Ohio, 379 U.S. 89 (1964). A “police officer

is permitted to make an arrest if there is probable cause to believe that the arrestee has committed

or is committing an offense.” Sandul v. Larion, 119 F.3d 1250, 1256 (6th Cir. 1997). The probable

cause needed to justify an arrest means that there were sufficient facts and circumstances to warrant

a prudent officer to believe that the suspect had committed or was about to commit an offense. Beck,
Meadows v. Thomas, No. 03-5609
Page 9
379 U.S. at 90. The facts known to the officer need not arise to the level necessary for a conviction.

Instead, the officer’s actions are measured by what a reasonable person would have done under the

same circumstances. United States v. Santana, 427 U.S. 38 (1976). If a reasonable officer under

the same circumstances as the arresting officer would have believed that the arrest was lawful, then

the arresting officer is entitled to qualified immunity. Sandul, 119 F.3d at 1256.

                                            a. Thomas

       In the instant case, Thomas concluded that Meadows was driving under the influence of an

intoxicant other than alcohol based upon : (1) Meadows’s alleged illegal passing of vehicles on KY

353; (2) Meadows’s alleged running of the stop sign and reckless driving (tail gaiting); (3)

Meadows’s allegedly red, glossy eyes; (4) Meadows’s undisputed trespass onto Thomas’s property;

(5) Meadows’s undisputed verbal confrontation with Thomas and refusal to produce identification

for a known law enforcement officer; (6) Meadows’s undisputed difficulty in exiting the vehicle;

and (7) Meadows’s undisputed refusal to participate in field sobriety tests. Appellees’ Br. at 5-6.

       Based solely upon the above undisputed facts, Meadows’s behaviors provided the basis from

which Thomas decided to initiate a traffic stop, and ultimately place Meadows under arrest. Again,

it is undisputed that Meadows entered upon Thomas’s property for the purpose of confronting him.

It is undisputed that Meadows refused to produce his identification after Thomas provided

identification that showed him to be a KSP trooper. It is undisputed that, after pulling Meadows

over, Meadows was unable to promptly produce the requested information, and it is undisputed that

he dropped his license upon exiting his vehicle. Finally, it is undisputed that Thomas requested that

Meadows perform some form of field sobriety test, which Meadows refused. That Meadows was

unable to select his form of sobriety test is of little, if any, import; that Meadows requested a
Meadows v. Thomas, No. 03-5609
Page 10

Breathalyzer test for alcohol-based intoxication, when he was arrested for driving under the

influence of an intoxicant other than alcohol, vitiates what import there may have been.

         Based upon these undisputed facts, a prudent officer could have concluded that there was

sufficient evidence to believe that Meadows had been driving under the influence of an intoxicant

other than alcohol. A reasonable officer under the same circumstances as Thomas, therefore, would

have believed that the arrest was lawful.

                                              b. Sexton

         Although Thomas initially arrested Meadows, custody was transferred to Sexton (who would

be available for court appearances) upon Sexton’s arrival. In charging Meadows with DUI, Sexton

relied on: (1) the information conveyed to her by Thomas concerning the preceding events; and (2)

her own observations of Meadows after her arrival. Her observations included Meadows’s “red,

glossy eyes,” and the belief that he was acting “angrily and did use profanity a couple of times.” J.A.

at 21.

         The law on the transfer of knowledge and information from one police officer to another in

effecting arrests is summarized in Rogers v. Powell, 120 F.3d 446 (3rd Cir. 1997), which states, in

part:

         The legality of a seizure based solely on statements issued by fellow officers who
         issued the statements possessed the requisite basis to seize the suspect. Moreover,
         an officer can lawfully act solely on the basis of statements issued by fellow officers
         if the officers issuing the statements possessed the facts and circumstances necessary
         to support a finding of the requisite basis.

Rogers v. Powell, 120 F.3d 446 (3rd Cir. 1997) (citations omitted).

         In the present case, Sexton did not rely solely on the information transferred from Thomas.

Rather, it was that information in combination with her own observations that served as the basis
Meadows v. Thomas, No. 03-5609
Page 11

for charging Meadows. Sexton, therefore, had probable cause to take custody of Meadows from

Thomas and to charge him with DUI. Accordingly, the district court’s grant of summary judgment

to Thomas and Sexton on the issue of qualified immunity for the alleged unlawful arrest was proper.

   2. Sexton’s Qualified Immunity on Meadows’s Federal Malicious Prosecution Claim

       In Thacker v. City of Columbus, 328 F.3d 244, 258-59 (6th Cir. 2003), this court addressed

the uncertain condition of a federal malicious prosecution claim. While this court did not “resolve

the elements of a federal malicious prosecution claim,” it did determine that “it is clear that a

plaintiff must show, at a minimum, ‘that there was no probable cause to justify [his] arrest and

prosecution.’” Id. at 259 (citation omitted). Here, Meadows’s arrest and prosecution were justified

by probable cause for the reasons stated in the analysis of his unlawful arrest claims. Because he

“cannot show the absence of probable cause, [he] cannot demonstrate any seizure in violation of the

Fourth Amendment.” Id. Thus, we need not explore the remaining elements of a malicious

prosecution claim here.

   3. Thomas’s Qualified Immunity on Meadows’s Claim that He Illegally Searched His

                                              Vehicle

       The viability of Meadows’s claim on the illegal search of his vehicle is dependent upon a

finding that the arrest for DUI was unlawful. For the reasons stated above, the arrest for DUI was

not unlawful, and, therefore, Meadows’s claim against Thomas for searching his vehicle cannot

stand. New York v. Belton, 453 U.S. 454 (1981) (Incident to a lawful custodial arrest, an officer may

search the entire passenger compartment of the arrestee’s vehicle and any containers found therein).

                4. Qualified Immunity on Meadows’s Excessive Force Claim
Meadows v. Thomas, No. 03-5609
Page 12

       The Supreme Court in Saucier noted as follows with regard to the defense of qualified

immunity in excessive force cases:

       The concern of the immunity inquiry is to acknowledge that reasonable mistakes can
       be made as to the legal constraints on particular police conduct. It is sometimes
       difficult for an officer to determine how the relevant legal doctrine, here excessive
       force, will apply to the factual situation the officer confronts. An officer might
       correctly perceive all of the relevant facts but have a mistaken understanding as to
       whether a particular amount of force is legal in those circumstances. If the officer’s
       mistake as to what the law requires is reasonable, however, the officer is entitled to
       the immunity defense . . . Qualified immunity operates in this case, then, just as it
       does in others, to protect officers from the sometimes hazy border between excessive
       and acceptable force . . . and to ensure that before they are subjected to suit, officers
       are on notice their conduct is unlawful.

Saucier, 533 U.S. at 205-06 (internal citations and quotations omitted).

       In this case, Meadows has not alleged that the officers used excessive force in applying the

handcuffs to him, and there is no proof that the officers needed to use force to handcuff Meadows.

Meadows’s claim, therefore, is that the handcuffs were applied too tightly, resulting in injury to his

wrist. In Burchett v. Kiefer, 310 F.3d 937 (6th Cir. 2002), this court stated that:

       The tightness of the handcuffs themselves causes greater concern. The right to be
       free from “excessively forceful handcuffing” is a clearly established right for
       qualified immunity purposes, Kostrzewa v. City of Troy, 247 F.3d 633, 641 (6th Cir.
       2001), and applying handcuffs [too] tightly [can] certainly raise[] concerns of
       excessive force. Our precedents allow the plaintiff to get to a jury upon a showing
       that officers handcuffed the plaintiff excessively and unnecessarily tightly and
       ignored the plaintiff's pleas that the handcuffs were too tight. See Id.; Martin v.
       Heideman, 106 F.3d 1308, 1310, 1313 (6th Cir. 1997) (reversing directed verdict in
       favor of defendants on excessive force claim when plaintiff's hands were injured
       after thirty-five minutes in tight handcuffs).

Burchett v. Kiefer, 310 F.3d at 944-45 (6th Cir. 2002).

       In Burchett, however, the court found that:

       The officers here did not ignore any plea that the handcuffs were too tight. To the
       contrary, [the plaintiff] complained only once, and on that occasion, [the officer]
Meadows v. Thomas, No. 03-5609
Page 13

        immediately offered to remove the handcuffs if [he] would behave . . . [the officer’s]
        prompt response when [he] finally did complain distinguishes this case from those
        in which we have found constitutional violations. Until they had notice that the
        handcuffs were too tight, the officers were unaware of the problem. Once [the
        plaintiff] gave them notice, they immediately acted. Their actions handcuffing [the
        plaintiff] did not violate [his] constitutional rights.

Id., at 945.

        Burchett supports the proposition that a plaintiff establishing a viable Fourth Amendment

claim for “excessively forceful handcuffing” must: (1) allege that he complained to the officers that

the handcuffs were too tight (or that there is evidence to infer that the officers should have known

that the handcuffs were too tight); and (2) as a result of being left in handcuffs that were applied too

tightly, he incurs injury to his wrists.

        In the instant case, Meadows was handcuffed by Thomas, who employed the accepted

method of placing his pinky finger between the handcuffs and the wrist to ensure proper spacing.

Meadows claims that he complained that Thomas’s handcuffs were too tight, and Trooper Sexton

replaced Thomas’s handcuffs with her own. Sexton employed a two-finger spacing method, which

is also accepted as a legitimate method of checking for snugness. Sexton testified that when she

removed Thomas’s handcuffs and applied her handcuffs to Meadows, she did not observe any

injuries to Meadows’s wrist that were consistent with excessively tight handcuffing. J.A. at 35.

Moreover, Meadows testified that Sexton’s handcuffs were “extremely loose” and that he was more

comfortable than he had been while in Thomas’s handcuffs. Id. According to Meadows, it was only

when he was placed in the back of Sexton’s cruiser, that the handcuffs “tightened and became very

uncomfortable.” Appellant’s Br. at 12. The cause for the increased tightness, if any, was by

implication of Meadows’s testimony, Meadows’s own movements, or, at most, movement resulting
Meadows v. Thomas, No. 03-5609
Page 14

from the vehicle. While our “precedents allow the plaintiff to get to a jury upon a showing that

officers handcuffed the plaintiff excessively and unnecessarily tightly and ignored the plaintiff's

pleas that the handcuffs were too tight,” Burchett, 310 F.3d at 944-45, they do not compel the

conclusion that a plaintiff must get to the jury upon a showing that the handcuffs “tightened and

became very uncomfortable” as a result of some action other than the officer’s – or, as is likely in

this case, a result of the plaintiff’s own refusal to stop “straining against the handcuffs.” Appellees’

Br. at 8.

        More importantly, even if the first portion of the analysis were satisfied in the present case,

i.e., that the officer applied the handcuffs too tightly and ignored the fact that the handcuffs were too

tight, there is no indication in the record (outside of Meadows’s own assertion) that the handcuffing

resulted in any injuries to Meadows’s wrists. Accordingly, summary judgment on Meadows’s claim

of excessively tight handcuffing is proper based upon the fact that no constitutional violation

occurred.

                                        III. CONCLUSION

        Based on the foregoing, the district court’s grant of summary judgment for the defendants

is AFFIRMED.